Oali-ioon, J.,
delivered the opinion of the court.
It is clear that there was discrimination in fact against appellee, at Clarisdale, and in favor of Stone, at Marks; to the extent *529of from ten to fifteen cents per case of carbonated beverages shipped. On consideration of the common law, of modern authority, and sec. 4291 of the annotated code of 1892, we conclude the law to be that the company is liable to the person discriminated against, even where the discrimination is not out of distinct purpose, for the sum he has paid in excess of that charged the other. If there was such purpose, then, under Ann. Code 1892, § § 4287, 4288, the liability would be for twice the damages sustained.
In this case there was evidence that the overcharge was from a mistake of an agent. The jury gave actual damages only.

Affirmed on appeal and cross-appeal.